Citation Nr: 9909132	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for a parastomal hernia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty almost continuously from 
June 1938 to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an original rating decision in May 1996 of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Atlanta, Georgia.  The veteran originally claimed entitlement 
to compensation benefits for residuals of colostomy-revision 
surgery at a VA medical center in August 1995.  The May 1996 
rating decision granted compensation benefits for a 
parastomal hernia on the basis of aggravation by VA surgical 
treatment in November 1984, under the provisions of 
38 U.S.C.A. § 1151 (West 1991 and Supp. 1998).  The 
disability was considered to be 20 percent disabling prior to 
VA surgical treatment and 40 percent disabling subsequent to 
such treatment, under the provisions of 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7339 (1998).  
The current disability evaluation was assigned by reducing 
the rating by the degree of disability that existed prior to 
VA surgical treatment, in order to represent the actual 
degree of aggravation of the disability by such treatment, 
and, thus, the percentage of the overall disability for which 
compensation is due.  

The case was remanded by the Board in September 1998 for 
clarification of the veteran's request for a hearing.  His 
representative had requested a video conference hearing in 
April 1998, and the veteran failed to appear for the hearing.  
His failure to appear, by itself, was not construed as a 
waiver of his right to a hearing.  Pursuant to the remand, a 
hearing was held at the RO in December 1998 before the 
signatory Board member.  

The case has been returned for further appellate review.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  A parastomal hernia preexisted but was aggravated by VA 
surgical treatment in 1984; the preexisting degree of 
parastomal hernia approximated a small ventral hernia which 
was not well supported by belt under ordinary conditions, or 
a healed ventral hernia or postoperative wounds with 
weakening of abdominal wall and indication for a supporting 
belt.  

3.  Since hospitalization in 1984, up to and including the 
period of the current appeal, the veteran's parastomal hernia 
has been shown to equate with or approximate not more than a 
large ventral hernia that is not well supported by a belt 
under ordinary conditions.  


CONCLUSION OF LAW

A rating in excess of 20 percent for parastomal hernia is not 
warranted.  38 U.S.C.A. §§ 1151, 1155, 5107(a) (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.321, 3.358, 4.1, 4.2, 4.7, 4.10, 
4.22, Diagnostic Codes 7338, 7339 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was hospitalized at Northside Hospital in October 
1980 for an abdominoperineal resection with end sigmoid 
colostomy and liver biopsy for adenocarcinoma of the rectum.  

VA outpatient treatment records dated in January 1982 show 
that the veteran had complaints of knots around the stoma and 
soreness in the rectal area or area of rectal scar.  The 
abdomen was shown to be soft without masses or nodules around 
or in the stoma.  

The veteran was hospitalized by VA in February 1982 for 
elective colonoscopy for symptoms of difficulty with 
irrigation of the colostomy and barium enema findings of some 
narrowing of the remaining colon near the stoma site.  The 
abdominal examination revealed a midline scar with a 
colostomy in the left lower quadrant with no other masses.  
No tenderness was elicited.  The colostomy was guaiac 
negative.  The colonoscopy revealed normal mucosa to the mid-
transverse colon with narrow lumen and a tortuous colon to 
digital examination.  The assessment was a normal examination 
with no further evaluation at that time.  The final diagnosis 
was adenocarcinoma of the colon, Duke's Class B, status post 
abdominal perineal resection, with negative liver/spleen and 
bone scan, barium enema showing of narrowing of 8 centimeters 
of colon proximal to the stoma and negative colonoscopy.  

The veteran was hospitalized by VA in November 1984 after 
having first noticed a bulge associated with the stoma along 
the left lower border of the stoma.  The mass reportedly 
generally increased in size and was occasionally tender, 
especially when he coughed or strained.  He reportedly had 
never noted any intense pain or nausea or vomiting associated 
with the colostomy, and it worked fairly well.  When he was 
seen as a VA outpatient in October 1984, his parastomal 
hernia had increased in size.  He was admitted electively.  
The examination on admission showed that he had a well-healed 
midline incision and ostomy in the left lower quadrant.  
Associated with the ostomy along the left lower border was a 
subcutaneous bulge which was slightly tender and had aspects 
that appeared to feel reducible.  He underwent 3-day bowel 
preparation for surgery.  He then underwent revision of the 
stoma, whereupon it reportedly was obvious that a portion of 
the stoma itself had herniated into subcutaneous tissue along 
with a portion of the greater omentum.  The revision itself 
involved taking down the colostomy and moving it slightly 
superior on the abdominal wall with excision of redundant 
distal colon at that point.  His postoperative course was 
termed relatively uneventful.  His colostomy was functioning 
well.  The final diagnosis was parastomal hernia.  

Gary A. Ludi, M.D., reported in October 1988 that he had been 
involved in the veteran's care with respect to adenocarcinoma 
of the rectum.  It was stated that he had developed a 
parastomal hernia following abdominal peroneal resection with 
a colostomy.  The veteran was seen in May 1988 for a small 
umbilical hernia the repair of which he decided to wait on 
because the hernia was asymptomatic.  

VA outpatient treatment records show, in May 1994, that the 
veteran had herniation at the colostomy site.  In September 
1994, there reportedly was no pain associated with the hernia 
and the colostomy worked well without pain.  A parastomal 
hernia that was not entrapped or erythematous and was easily 
"digitized" was assessed.  He was restricted from heavy 
lifting.  

On a VA examination in July 1996, the veteran was shown to be 
5 feet, 5 inches tall and to weigh 170 pounds.  He had a 
colostomy orifice on the left lumbar side of the abdomen with 
a colostomy bag in place.  There was a protrusion of the 
abdominal wall at that point, confirming the history of a 
weakened abdominal wall.  Photographs were included.  There 
was a well healed, 28-centimeter, linear, vertically oriented 
scar on the mid-sagittal plane of the abdomen extending from 
the epigastrium to the upper hypogastrium.  There was a 5-
centimeter colostomy stoma on the left lower quadrant of the 
abdomen with a colostomy bag in place.  The stoma was 
functioning normally.  There was a 10-centimeter, well-healed 
appendectomy scar on the right lower quadrant of the abdomen.  
The liver and spleen were not palpable.  There was no 
succussion splash audible in the epigastrium.  Bowel sounds 
were normal and there were no abdominal bruits.  The 
diagnoses included postoperative status resection of the 
rectum and distal colon for carcinoma of the rectum with a 
permanent colostomy and colostomy bag in place and residual 
parastomal ventral hernia around the colostomy orifice.  

The veteran's personal hearing before the signatory Board 
member at the RO was conducted in December 1998.  He 
testified that his umbilical hernia at the colostomy site was 
near the crotch and sometimes painful.  He reportedly had to 
watch his diet.  Transcript (T.) at page 2 (2).  He stated 
that the stoma was about the size of a half-dollar and the 
hernia was the size of his hand and was where feces formed 
inside.  He had to wear a support for the hernia due to 
weakness.  T. at 3.  His doctors reportedly had stated that 
the stoma could be moved but there was no guarantee that it 
would be any better and that as long as it was working 
reasonably it should be left alone.  He testified that his 
digestive system was very bad due to the hernia.  T. at 4.  
He related having pain at the hernia site nearly all the time 
and he had to be careful not to overeat.  He testified that 
movement caused abdominal pain and feces build-up near the 
hernia.  T. at 5.  Overeating reportedly caused the most 
pain.  He testified that he thought the weakness in his 
abdominal wall was getting larger.  He stated that he wore a 
wide belt around his abdomen but not everyday, just when he 
knew his abdomen was going to hurt.  He felt that his abdomen 
was becoming weaker.  T. at 6.  He was not wearing any 
support at the hearing.  T. at 7.  

Legal Criteria

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.  

38 C.F.R. § 4.22 requires, in cases involving aggravation by 
active service, the rating to reflect only the degree of 
disability over and above the degree existing at the time of 
entrance into active service, whether the particular 
condition was noted at the time of entrance or it is 
determined upon the evidence of record to have existed at 
that time.  Therefore, in all such cases the degree of the 
disability existing at the time of entrance into active 
service, if ascertainable in terms of the rating schedule, is 
deducted from the present degree of disability.  If the 
degree of disability at the time of entrance into service is 
not ascertainable in terms of the schedule, no deduction is 
be made.  

VA has the duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In increased rating cases, these 
regulations include, but are not limited to, 38 C.F.R. § 4.1 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition; 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and enable VA to make a more 
precise evaluation of the claimant's disability and of any 
changes in the condition.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 C.F.R. 
§ 4.1.  In determining the disability evaluation, the VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the U.S. Court of Appeals for 
Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 
slip op. at 18.   

Diagnostic Code 7339 provides a noncompensable rating for 
ventral hernia, postoperative status, healed, no disability, 
belt not indicated.  A 20 percent rating is assigned when the 
hernia is small, not well supported by belt under ordinary 
conditions, or healed ventral hernia or postoperative wounds 
with weakening of abdominal wall and indication for a 
supporting belt. The next higher rating of 40 percent is 
authorized for hernia which is large, not well supported by 
belt under ordinary conditions.  The maximum rating of 100 
percent is assigned for hernia which is massive, persistent, 
with severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
the abdominal wall so as to be inoperable.  38 C.F.R. § 
4.114, Code 7339.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

The provisions of 38 C.F.R. § 3.321(b)(1) state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extraschedular evaluation will be assigned.

Analysis

The veteran has presented a well-grounded claim for increased 
disability evaluation for his residuals of an appendectomy 
within the meaning of 38 U.S.C.A. §  5107(a).  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992). (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for his 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating.)  
The veteran's treatment records have been associated with the 
file, and he has been accorded a VA examination.  The Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Where compensation is award under 38 U.S.C.A. § 1151, it is 
as if the disability concerned is service connected.  In this 
case, compensation was granted for that degree of parastomal 
hernia that was aggravated by VA hospitalization in 1984.  
That is, the ascertainable degree of prehospital hernia under 
Diagnostic Code 7399 was subtracted from the degree of 
posthospital hernia.  The point in time of VA treatment that 
caused the disability to be aggravated is analogous the point 
in time of entrance into active duty described in 38 C.F.R. 
§ 4.22.  Following the period of VA hospitalization, the 
veteran's parastomal hernia was shown to be large and not 
well supported by belt under ordinary conditions.  A 40 
percent rating is assigned for this extent of hernia 
disability under Diagnostic Code 7399.  However, the veteran 
receives compensation for a parastomal hernia rated as 20 
percent disabling.  This is because compensation was granted 
on the basis of aggravation, and the parastomal hernia was 
shown to equate with not more or less than a small ventral 
hernia which was not well supported by belt under ordinary 
conditions, or a healed ventral hernia or a postoperative 
wound with weakening of abdominal wall and indication for a 
supporting belt.  Hence, the 20 percent rating was subtracted 
from the 40 percent rating to result in compensation for 
parastomal hernia rated as 20 percent disabling.  

The Board notes that all the clinical evidence extant at the 
time of the May 1996 rating decision and subsequently, during 
the appeal period, is for consideration to arrive at the 
appropriate rating because, under Fenderson, cited above, 
this appeal concerns an original grant of compensation and 
initially assigned disability evaluation.  

The evidence of record at the time of and since the May 1996 
rating decision does not show that the veteran`s parastomal 
hernia is more than 40 percent disabling, under Code 7339.  
In order to qualify for a higher than 20 percent rating, it 
would have to equate with or approximate a greater than 40 
percent rating.  The next higher rating under Code 7339 is 
100 percent, for a massive and persistent hernia, with severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.  The complete clinical evidence 
and his testimony at the hearing, confirm that the current 
severity, or the severity of his parastomal hernia at any 
time since May 1996, has not approximated or equated with the 
kind of hernia that is ratable as 100 percent disabling.  

It is possible to rate the veteran's parastomal hernia as 
analogous to an inguinal hernia, and a 60 percent rating is 
provided for such a hernia that is large, postoperative, 
recurrent, not well supported under ordinary conditions, and 
not readily reducible, when considered inoperable.  
Diagnostic Code 7338.  However, the veteran's hernia is 
parastomal in type, around the colostomy stoma, and not 
larger, even by his definition, as a hand.  This size and 
type of hernia, albeit not well supported and inoperable, (as 
it resulted from the colostomy repair itself), does not 
approximate a large inoperable inguinal hernia, as described.  
While not well supported, the Board notes from the veteran's 
personal hearing in December 1998, that he does not find it 
necessary, and even a hindrance at times, to wear a 
supporting belt.  Also, much of his testimony seemed to 
address the problems of having a colostomy itself, such as 
retained feces and overeating discomfort, rather than 
symptoms peculiar to the parastomal hernia around the 
colostomy site.  

In any event, the complete evidence regarding the severity of 
the parastomal hernia is considered to be adequate in showing 
that it equate with or approximates no more that a 40 percent 
rating under Code 7339, so that a higher than 20 percent 
rating is not assignable.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the evidence does not suggest that the veteran's 
parastomal hernia produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard and thereby warrant the 
assignment of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
hospitalized for his parastomal hernia since 1984.  There is 
no indication that the designated residuals of the parastomal 
hernia has markedly interfered with earning capacity or 
employment status beyond that interference contemplated by 
the assigned evaluation.  


ORDER

A disability evaluation in excess of 20 percent for 
parastomal hernia is denied.  


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


